Citation Nr: 1218553	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  10-36 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE


Entitlement to service connection for tinnitus. 


REPRESENTATION


Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD


N. Lee, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1966 to November 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri that denied the benefit sought. 


FINDINGS OF FACT

Resolving all reasonable doubt in the Veteran's favor, tinnitus had onset in service. 


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, tinnitus was incurred in service. 38 U.S.C.A. §§ 1112, 1131, 1154(a) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for tinnitus. As this represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify or assist is necessary.  

The Veteran claims entitlement to service connection for tinnitus on the basis that during service in Vietnam, he was exposed to acoustic trauma from working with the engineers and performing his duties as a truck driver and that he has had the condition since that time. 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).
The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303.

The Veteran's DD Form 214 shows a military occupational specialty (MOS) of light vehicle operator.  The Veteran's service treatment records (STR) do not reflect a diagnosis or treatment of tinnitus.  Tinnitus was not noted on the Veteran's separation examination in November 1968.  Post-service VA outpatient treatment records indicate that in August 1982, the Veteran reported that he had experienced five months of increasing tinnitus and pain in his left ear.  

In October 2009, the Veteran filed a claim for tinnitus.  As a result, a VA audiological examination was conducted in March 2010.  The Veteran reported military noise exposure from working with the engineers and performing his duties as a truck driver.  He particularly noted exposure to noisy engines and transmissions.  He also reported that the onset of his tinnitus occurred during his service.  Further, he reported a high level of post-service occupational noise exposure from working with heavy equipment for the state of Missouri, hunting, and woodworking.  During this examination, the Veteran stated that he suffered near complete hearing loss in 2002 in his left ear.

The examiner opined that it was less likely than not that the Veteran's tinnitus was caused by or a result of noise trauma in the service.  The rationale was that the Veteran was discharged from active duty with without noting tinnitus; STRs were negative for any indications of tinnitus; and the Veteran had a significant history of post-military occupational and recreational activities (e.g., heavy equipment operator, hunting, and woodworking) that resulted in him being subjected to high risk noise exposure.  The examiner also noted that while the Veteran's MOS likely exposed him to high risk noise, the STRs do not indicate this had a permanent negative impact on his tinnitus. 

Even though the STRs and separation examination do not indicate the Veteran had tinnitus, the lack of subsequent treatment records, and no notation of tinnitus by either the Veteran or the examiner has no bearing on the Board's ability to find that the Veteran has satisfied the second Hickson element-in-service incurrence or aggravation of a disease or injury.  In Dalton v. Nicholson, 21 Vet. App. 23, 37-38, the Court found that determinations of credibility are findings of fact to be made by the Board in the first instance. See Caluza, 7 Vet. App. at 512; Layno v. Brown, 6 Vet. App. 465, 469 (1994) (finding that the weight and credibility of evidence "is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"); see also Wood (Bruce) v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The [Board] has the duty to assess the credibility and weight to be given to the evidence."); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (holding that the lack of contemporaneous medical records does not, in and of itself, render lay evidence not credible); Caluza, 7 Vet. App. at 511 (in determining whether lay evidence is satisfactory the Board may properly consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the veteran).

When the Veteran initially reported his tinnitus to VA in 1982, he stated that he had been experiencing an increasing tinnitus and pain in his left ear.  (emphasis added).  The Veteran is competent to report a continuity of symptomatology and such continuity can serve to satisfy the requirement for a nexus between an in-service event and a current disability. The Veteran's statement in his C&P exam that his tinnitus onset occurred during the same time frame as his military service, combined with the Veteran's use of the word "increasing," satisfy the nexus requirement between the claimed in-service disease or injury and the present disability.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  His testimony is credible in light of his MOS and his in-service noise exposure.  See 38 U.S.C.A. § 1154(a).  

The Board has considered the March 2010 medical opinion provided by the VA audiologist that is against a nexus in this case; however, the medical opinion failed to thoroughly state the reasons and bases for its findings and conclusions; therefore, the statement was not adequate to enable a claimant to understand the precise basis for the VA's decision.  See 38 U.S.C.A. § 7104(d)(1).  

The competent and probative evidence of nexus is at least in equipoise here.  Reasonable doubt is resolved in favor of the Veteran and service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b). 


ORDER

Resolving all doubt in the Veteran's favor, service connection for tinnitus is granted. 



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


